PER CURIAM.
This proceeding is before the Court for consideration of the respondent attorney’s unconditional guilty plea for a consent judgment. The Florida Bar joins the respondent in seeking approval of the consent judgment.
In his plea respondent states that he was adjudicated guilty of criminal contempt in a United States District Court for violating a court order. The offense, respondent states, is a misdemeanor under the United States criminal code. The contempt charge was predicated on respondent’s conduct in allowing “improper contact with a potential witness in an impending criminal matter, when such contact had been prohibited by court order.”
Based on the foregoing admissions of fact, respondent acknowledges his violation of the former Integration Rule of The Florida Bar, article XI, rule 11.02(3)(b) (misconduct constituting a criminal offense) and the former Code of Professional Responsibility, Disciplinary Rule 7-106(A) (disregarding or allowing a client to disregard a rule or ruling of a tribunal).
The consent judgment agreed to by The Florida Bar provides for respondent to receive a public reprimand by personal appearance before the Board of Governors. We accept the guilty plea, approve tho consent judgment, and order that respondent receive a public reprimand by appearance before the Board of Governors,
It is so ordered.
MCDONALD, C.J., and OVERTON, EHRLICH, SHAW, BARKETT, GRIMES and KOGAN, JJ., concur.